Citation Nr: 0211387	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  00-04 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

(Additional issues of entitlement to dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1151 for death due to 
VA treatment, and entitlement to compensation under 
38 U.S.C.A. § 1151 for disability due to VA treatment, for 
accrued benefits purposes, will be the subjects of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1942 to 
September 1945.  He died in May 1998, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of January 2000 
which denied service connection for the cause of the 
veteran's death (which is one basis for DIC); denied DIC 
under 38 U.S.C.A. § 1151 for death due to VA treatment; and 
denied compensation under 38 U.S.C.A. § 1151 for disability 
(dementia and generalized physical weakness) due to VA 
treatment, for accrued benefits purposes. 

The present Board decision addresses the issue of service 
connection for the cause of the veteran's death.  The Board 
is obtaining a medical opinion on the remaining issues 
involving 38 U.S.C.A. § 1151, pursuant to authority granted 
by Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097 (2000) (codified as amended 
at 38 U.S.C.A. § 5103A (West Supp. 2002)); 38 U.S.C.A. § 7109 
(West 1991); and 38 C.F.R. § 20.901 (2001).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the claimant's response 
to the notice, the Board will prepare a separate decision 
addressing these issues.



FINDINGS OF FACT

1.  During his lifetime, the veteran was service-connected 
for slight shortening of the right 4th and 5th metacarpals, 
evaluated noncompensably disabling, and this condition played 
no role in his death.

2.  The veteran died from of heart and lung failure, due to 
possible aspiration pneumonitis, due to large and small bowel 
ileus; and all these problems began many years after service 
and were not caused by any incident of service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statement of the case, the appellant has been notified of the 
evidence necessary to substantiate her claim for service 
connection for the cause of the veteran's death.  Identified 
treatment records have been obtained.  The Board is satisfied 
that the notice and duty to assist provisions of the law have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection will be rebuttably presumed for certain chronic 
diseases, including organic heart disease, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran served on active duty from 1942 to 1945.  During 
his lifetime, service connection was established for slight 
shortening of the right 4th and 5th metacarpals, evaluated 
noncompensably disabling.  It is neither claimed nor shown 
that such condition played any role in the veteran's death 
decades after service.

Medical records beginning many years after service show the 
veteran had chronic ailments such as heart and lung disease.  
In November 1995, the veteran was hospitalized in a VA 
facility, and thereafter, he remained either hospitalized or 
in a VA nursing home until his death in May 1998.  Records 
show he was treated for numerous conditions during this time, 
including coronary artery disease, hypertension, dementia, 
aspiration pneumonia, and chronic constipation with ileus.  

According to the veteran's death certificate, he died in May 
1998, at the age of 81 years, of heart and lung failure, due 
to possible aspiration pneumonitis, due to large and small 
bowel ileus.  None of these disabilities is shown to have 
been present until many years after service, and there is no 
evidence linking them to service.  

The weight of the evidence demonstrates that a disability 
incurred in service did not cause or contribute to the 
veteran's death.  The preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied. 





		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

